October 2, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
        CITIGROUP GLOBAL MARKETS REALTY CORP., Appellant

NO. 14-11-00900-CV                          V.

            STEWART TITLE GUARANTY COMPANY, Appellee
                 ________________________________

       This cause, an appeal from the judgment in favor of appellee, Stewart Title
Guaranty Company, signed June 30, 2011, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant, Citigroup Global Markets Realty Corp., to pay all costs
incurred in this appeal.

      We further order this decision certified below for observance.